Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Lee (US 6392889B1).
With regard claim 1, Lee discloses A reusable holding component, (abstract; fig 1-6) comprising: a frame (at least fig 1, 12 and associated parts as discussed in the following rejection) comprising: a fastener receiving opening extending from a first surface of the frame to a second surface of the frame (at least fig 1, Examiner consider one fastener receiving opening and a fastener guiding wall disposed on the first surface of the frame and extending away from the frame (at least fig 1, the guiding wall disposed on the first surface of the frame and extending away from the frame; at least partially around the fastener), the fastener guiding wall disposed at least partially around the fastener receiving opening (at least fig 1, at least partially around the fastener receiving opening); and at least two pins (at least fig 2 to fig 6; Examiner consider the portion, ex 524, disposed on the extending away from the second surface is the pin; and examiner select at least two pins on diagonal sides) disposed on the second surface of the frame and extending away the frame (fig 1-6), wherein each of the at least two pins includes a head portion (the portion closer to the hook), at least one elongated segment (the segment below 522 or 524 where attached to the frame) connected to a portion of the head portion (at least fig 2-6), and a hook disposed on the at least one elongated segment (at least fig 6). Examiner’s note: Examiner consider any structure can fasten the parts is a hook. 
With regard claim 2, Lee further disclosed the at least one elongated segment of each of the at least two pins has a curved cross-section (fig 2-6), and the hook is disposed on an outer surface of the at least one elongated segment (fig 2-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




  Claims 5, 7-8, 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 6392889B1) in view of Hirose (US 6122170).
With regard claim 5, the above discussed art further disclosed the at least two pins are disposed at diagonal corners on the second surface of the frame (see fig 1; see also the claim 1 rejection).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the frame has a rectangular shape. 
Hirose teaches: the frame has a rectangular shape (at least fig 1-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature as discussed and modify to previous discussed structure so as to further provide more space for more components the modified structure. 
With regard claim 7, Lee disclosed A heat transfer device, (abstract; fig 1-6) comprising: a reusable holding component (abstract; fig 1-6) comprising: a frame (at least fig 1, 12 and associated parts as discussed in the following rejection) comprising: a fastener receiving opening extending from a first surface of the frame to a second surface of the frame (at least fig 1, Examiner consider one fastener receiving opening extending from a first surface of the frame to and a fastener guiding wall disposed on the first surface of the frame and extending away from the frame (at least fig 1, the guiding wall disposed on the first surface of the frame and extending away from the frame; at least partially around the fastener), the fastener guiding wall disposed at least partially around the fastener receiving opening (at least fig 1, at least partially around the fastener receiving opening);  and at least two pins (at least fig 2 to fig 6; Examiner consider the portion, ex 524, disposed on the extending away from the second surface is the pin; and examiner select at least two pins on diagonal sides/corners) disposed on the second surface of the frame and extending away from the frame, wherein each of the at least two pins includes a head portion (the portion closer to the hook), at least one elongated segment (the segment below 522 or 524 where attached to the frame) connected to a portion of the head portion (at least fig 2-6), and a hook disposed on the at least one elongated segment (at least fig 2-6). Examiner’s note: Examiner consider any structure can fasten the parts is a hook. Lee lack teaching: a heatsink connected to the reusable holding component by the at least two pins, wherein the heatsink has a fastener receiving opening aligned with the fastener receiving opening of the frame, and at least two guiding openings corresponding to the at least two pins of the reusable holding component. 
Hirose teaches a device comprising: the “plate” on the bottom of the structure is a heatsink (5; also connects to pins or screws part). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using heat sink material for the bottom plate of the structure) and modify to previous discussed structure so as to have (Lee in view of Hirose): a heatsink (modified from Hirose) connected to the reusable holding component (Lee) by the at least two pins (Lee), wherein the heatsink has a fastener receiving opening (modified from 
With regard claim 8, the modified Lee further disclosed the at least one elongated segment of each of the at least two pins has a curved cross-section (fig 2-6), and the hook is disposed on an outer surface (at least fig 6) of the at least one elongated segment. 
With regard claim 10, the modified Lee further disclosed the curved cross- section of the at least one elongated segment on each of the at least two pins forms a groove along the at least one elongated segment (at least fig 2-6; Examiner consider any notch/trench as “groove”), and wherein an inner surface (at least fig 1, the at least one elongated segment on one of the at least two pins having an inner surface which facing toward a center of the device) of the at least one elongated segment on one of the at least two pins faces to the inner surface of the at least one elongated segment on another one of the at least two pins (at least fig 1, the at least one elongated segment on the other of the at least two pins having an inner surface which facing toward a center of the device).
With regard claim 11, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the at least one guiding opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a stepped way, and the diameter of the at least one guiding opening of the heatsink at the first surface of the heatsink is smaller than the diameter of at least one guiding opening of the heatsink at the second surface of the heatsink.

Because such a modification would have involved a mere change in the size of a structure/opening.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The motivation to modify the previous discussed structure with EON feature is to further allow a different size of fastening parts/structure to be engaged on one side of the modified structure. Examiner’s note: having an opening with different size of diameters on one side compare to the other size of diameters on the other side is just changing the size of the opening which is well known in the art before the effective filing date of the invention was made.
With regard claim 12, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the fastener receiving opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a stepped way, and the diameter of the fastener receiving opening of the heatsink at the first surface of the heatsink is larger than the diameter of the fastener receiving opening of the heatsink at the second surface of the heatsink.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the fastener receiving opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a 
Because such a modification would have involved a mere change in the size of a structure/opening.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The motivation to modify the previous discussed structure with EON feature is to further allow a different size of fastening parts/structure to be engaged on one side of the modified structure. 
Examiner’s note: having an opening with different size of diameters on one side compare to the other size of diameters on the other side is just changing the size of the opening which is well known in the art before the effective filing date of the invention was made.
Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 6392889B1) in view of Hirose (US 6122170) and further in view of Examiner’s Official Notice (EON). 
With regard claim 11, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the at least one guiding opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a stepped way, and the diameter of the at least one guiding opening of the heatsink at the first surface of the heatsink is smaller than the diameter of at least one guiding opening of the heatsink at the second surface of the heatsink.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the at 
With regard claim 12, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the fastener receiving opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a stepped way, and the diameter of the fastener receiving opening of the heatsink at the first surface of the heatsink is larger than the diameter of the fastener receiving opening of the heatsink at the second surface of the heatsink.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the fastener receiving opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a stepped way, and the diameter of the fastener receiving opening of the heatsink at the first surface of the heatsink is larger than the diameter of the fastener receiving opening of the heatsink at the second surface of the heatsink and modify to previous discussed structure. (admitted prior art, MPEP 2144.03) Examiner’s note: having an opening .



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The Office Action cites Fig. 1 and the wall structure of Lee is a fastener guiding wall. See Office Action, p. 9. The wall structure of Lee extends into, or toward, the frame, instead of extending away from the frame. Therefore, the wall structure of Lee is not a fastener guiding wall disposed on the first surface of the frame and extending away from the frame. Hirose does not overcome the deficiencies of Lee. Because Lee and Hirose are missing the same aspects of claim 1, the combination of Lee and Hirose is likewise missing these aspects. Accordingly, the Lee/Hirose combination does not support a prima facie case of anticipation or obviousness against claim 1. Claim 1 and all claims -depending thereon are allowable.” (pages 7-8).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Lee discloses A reusable holding component, (abstract; fig 1-6) comprising: a frame (at least fig 1, 12 and associated parts as discussed in the following rejection) comprising: a fastener receiving opening extending from a first surface of the frame to a second surface of the frame (at least fig 1, Examiner consider one fastener receiving opening extending from a first surface of the frame to a second surface of the frame to receive one 54); and a fastener guiding wall disposed on the first surface of the frame and extending away from the frame (at least fig 1, the guiding wall disposed on the first surface of the frame and extending away from the frame; at least partially around the fastener), the fastener guiding wall disposed at least partially around the fastener receiving opening (at least fig 1, at least partially around the fastener receiving opening); and at least two pins (at least fig 2 to fig 6; Examiner consider the portion, ex 524, disposed on the extending away from the second surface is the pin; and examiner select at least two pins on diagonal sides) disposed on the second surface of the frame and extending away the frame (fig 1-6).
With respect to the Applicants’ remarks that, “Claim 7 sets forth a reusable holding component, comprising "a frame, comprising: a fastener receiving opening extending from a first surface of the frame to a second surface of the frame; and a fastener guiding wall disposed on the first surface of the frame and extending away from the frame, the fastener guiding wall disposed at least partially around the fastener receiving opening." For at least the reasons discussed above with reference to claim 1, the Lee/Hirose combination does not support a prima facie case of obviousness against claim 7. Claim 7 and all claims depending thereon are allowable.” (pages 8 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Lee discloses A reusable holding component, (abstract; fig 1-6) comprising: a frame (at least fig 1, 12 and associated parts as discussed in the following rejection) comprising: a fastener receiving opening extending from a first surface of the frame to a second surface of the frame (at least fig 1, Examiner consider one fastener receiving opening extending from a first surface of the frame to a second surface of the frame to receive one 54); and a fastener guiding wall disposed on the first surface of the frame and extending away from the frame (at least fig 1, the , the fastener guiding wall disposed at least partially around the fastener receiving opening (at least fig 1, at least partially around the fastener receiving opening); and at least two pins (at least fig 2 to fig 6; Examiner consider the portion, ex 524, disposed on the extending away from the second surface is the pin; and examiner select at least two pins on diagonal sides) disposed on the second surface of the frame and extending away the frame (fig 1-6).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841